Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species 28 (Figures 18A and 18B) in the reply filed on August 17, 2018 was acknowledged.
Claims 31-49 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 17, 2018.  Claims 31-49 have since been cancelled.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 22, on lines 5-8, the language “the metal structural member and the damping member being configured in the relaxed state to have a helical tubular structure” is interpreted as not invoking Section 112(f) because it is modified by sufficient structure “helical tubular structure” to take it out of such an interpretation.
In claim 22, on lines 11-14, the language “the metal structural member and the damping member are configured to be wrapped around an exterior surface of an artery” is not interpreted as invoking a Section 112(f) interpretation because it is modified by sufficient structure “helical tubular structure” to take it out of such an interpretation.
In claim 22, on lines 16-18, the language “the metal structure is configured to remain substantially unchanged when the damping member deforms in response to a pulse wave” is not interpreted as invoking a Section 112(f) interpretation because it is modified by sufficient structure “helical tubular structure” in a relaxed state such that it is 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the damping member is configured to deform in response [to] a pulse wave through the artery” in claim 22, lines 15-18.  The corresponding structure is not clear because the specification only states that “damping member 1802 can be generally similar to any of the damping members described herein, especially those described with respect to Figures 13-17B and 19A and 19B”; see paragraph 82 of the present specification.  This is considered unclear because the term “generally” does not make it clear how similar the corresponding structures are to the structure envisioned for the Figures 18A-18B embodiment.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Objections
Claim 22 is objected to because of the following informalities:  on line 15 of claim 22, the language “the damping member is configured to deform in response a pulse wave” is grammatically awkward because it appears that the word “to” is missing between the word “response” and “a.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 50-53, and 56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Regarding claims 22, 50-53, and 56, on lines 16-18 of base claim 22, the new limitation “the metal structural member is configured to remain substantially unchanged when the damping member deforms in response to a pulse wave” lacks clear original support because the original disclosure is directed only to the embodiment/species of Figures 16A-16B and not Figures 18A-18B which is a structurally distinct device.  The only disclosure pertaining to this limitation appears to come from paragraph 79 of the specification where structural member (1604) of Figures 16A-16B is being described.  Claims 50-53 and 56 are also rejected because they depend directly or indirectly upon base claim 22.
Regarding claim 56, the claim has the limitation “cushioning material coating the metal structural element” lacks clear original support because the concept of doing this was only disclosed as pertaining to the Figure 15 embodiment; see paragraph 71 of the specification.  Based upon the original disclosure, it is not clear that this concept was contemplated as being applicable to the other disclosed embodiments, and therefore, the Examiner considers this to be new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 50-53, and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claims 22, 50-53, and 56, on line 17 of base claim 22, the limitation “substantially unchanged” is considered to be indefinite because it is not clear from the original disclosure the extend that “substantially” is intended to modify the term “unchanged.”
It should be noted that “substantially is a broad term. In re Nehrenberg, 126 USPQ 383 (CCPA 1960) and see MPEP § 2173.05(b) which is incorporated herein by reference.  The specification fails to provide some standard for measuring the degree to which “substantially” modifies “unchanged.”  Therefore, one of ordinary skill would not know what degree of “unchanged” would fall within the claim scope and what would not.  The controlling case law appears to be that of In re Mattison, 184 USPQ 383 (CCPA 1960).  It states:

“We are not persuaded by the board's reasoning that one skilled in the art would not be able to determine the scope of the claimed invention in terms of a specified percentage value. General guidelines are disclosed for a proper choice of the substituent Ep together with a representative number of examples.” (emphasis added here)

  The Board of Appeals was reversed because there were general guidelines as to what constituted a substantial increase.  This is not the situation here where there are no guidelines in the specification, and the prior art does not give one a clear picture as to what constitutes “substantially unchanged” and what does not.  This is a critical and defining limitation of the claim and it must be clear as to what falls within its scope.

Regarding claim 22, “the damping member is configured to deform in response [to] a pulse wave through the artery” in claim 22, lines 15-18 is considered unclear because the corresponding structure is not clear due to the fact that the specification only states that “damping member 1802 can be generally similar to any of the damping members described herein, especially those described with respect to Figures 13-17B and 19A and 19B”; see paragraph 82 of the present specification.  This is considered unclear because the term “generally” does not make it clear how similar the corresponding structures are to the structure envisioned for the Figures 18A-18B embodiment.  Claims 50-53 and 56 are also rejected because they depend directly or indirectly upon base claim 22.
Response to Amendment
The declaration under 37 CFR 1.132 filed March 8, 2021 is sufficient to overcome the rejections of claims 22, 20-53, and 56 based upon O’Rourke et al (US 7,981,103) under 35 U.S.C. 103.
Response to Arguments
Applicant's arguments filed March 8, 2021 have been fully considered but they are not persuasive with respect to the Section 112(a) rejection of claim 56.  In particular, the Applicant argues that the statement in specification paragraph 82 that the damping element can be “generally similar to any of the damping members described herein, .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774